Opinion by
Senior Judge Kalish,
School- District appealed the decision of the Board of Property Assessment (Board) reducing the real estate tax assessment of West View Associates’ property from $132,500 to $50,000. The Board advised the taxing authorities of this final notice by mailing to the authorities a form dated December 23, 1981 and entitled “Disposition of Appeal from Real Estate Assessment.” The taxing authorities filed an appeal to the common pleas court on February 1,1982. Nowhere on the Disposition form mailed to the authorities is there a date designated as the mailing date. However, the form does have a date stamped on it indicating it was received by the School District on-January 4, 1982.
. The trial judge ordered the appeal quashed as untimely. We affirm the trial court’s finding that the thirty day period prevails but reverse his final decision 'for the reasons stated below.
The questions for review are 1) whether an appeal from the assessment board must be filed within sixty days as provided by the statute governing assessments in second class counties, 72 P.S. §5452.12,1 or within the thirty day appeal period set forth in Section 5571 (b) of the Judicial Code, 42 Pa. C. S. §5571(b), and 2) whether the reassessment notice sent by the Board adequately notified the taxing authorities of its mailing date, which begins the running of the appeal time.
This court, in a series of cases, has held that the thirty day appeal period time is controlling. Federated Department Stores, Inc. Appeal, 78 Pa. Commonwealth Ct. 346, 467 A.2d 908 (1983).
However, we find that the form entitled “Disposition of Appeal from Real Estate Assessment” did *383not provide adequate notice of the mailing date, which starts the running of the statute.
Two dates appear on this form. At the top is the typed in date of the notice, December 23, 1981, and the stamped notice that it was received by the School District on January 4, 1982.
In Sheets v. Department of Public Welfare, 84 Pa. Commonwealth Ct. 388, 390, 479 A.2d 80, 82 (1984), this court said, quoting Mihordin v. Unemployment Compensation Board of Review, 80 Pa. Commonwealth Ct. 569, 573, 471 A.2d 1334, 1336 (1984):
[B]ecause knowledge of a decision mailing date is essential when it commences an appeal period, the administrative agency is obligated to indicate it clearly on the decision notice. Schmidt v. Commonwealth, 495 Pa. 238, 341, 433 A.2d 456, 458 (1981) (state tax case). ‘A disembodied date on the notice, as in this case, without any indication that it is the mailing date,’ is not sufficiently informative. Federated Department Stores v. Board of Property Assessment Appeals and Review of Allegheny County, 78 Pa. Commonwealth Ct. 346, 351, 467 A.2d 908, 910 (1983) (local tax case); Hanna v. Zoning Board of Adjustment of Pittsburgh, 62 Pa. Commonwealth Ct. 620, 437 A.2d 115 (1981) (zoning case).
In the instant case, the date on the department’s notice was not identified as a mailing date, but refers to the date of the execution of the determination, which is not necessarily the mailing date — a fact of public office life recognized by the Pennsylvania Supreme Court in Schmidt v. Commonwealth, 495 Pa. 238, 433 A.2d 456 (1981).
It is the formal notice of the mailing date of the notification that triggers the period. “Without such notification a taxpayer can have no reliable basis for *384knowing the number of days remaining in which to file a petition for review.” Schmidt.
A postmark on the envelope carrying a decision is inadequate. Schmidt. Likewise, a stamp' of receipt. by the taxpayer on the decision as in the instant case, would be inadequate. In either case the taxpayer may as yet perceive no basis for an appeal.
Accordingly, because the record does not establish the starting date for the appeal time, we must reverse the order below quashing the appeal for untimely filing and remand for further proceedings.
Order
The order of the Court of Common Pleas of Allegheny . County, entered November 1, 1982 at No. G-.D. 82-02406, is reversed and the matter is remanded to that court for further proceedings. Jurisdiction is relinquished.

 Section 12 of the Act of June 21, 1939, as amended, 72 P.S. §5452.12. *388§§390-1‘to 390-13;